Exhibit 10.60

Execution Version

SECOND AMENDMENT TO THE

THIRD AMENDED AND RESTATED SHAREHOLDERS AGREEMENT AND

CONVERSION AGREEMENT

This SECOND AMENDMENT TO THE THIRD AMENDED AND RESTATED SHAREHOLDERS AGREEMENT
AND THE CONVERSION AGREEMENT (collectively, this “Amendment”), dated as of
January 17, 2014, is by and among (i) Asian Coast Development (Canada) Ltd., a
British Columbia corporation (the “Company”), (ii) Harbinger II S.à r.l., Blue
Line ACDL, Inc., Breakaway ACDL, Inc., Credit Distressed Blue Line Master Fund,
Ltd., Global Opportunities Breakaway Ltd., Harbinger China Dragon Intermediate
Fund, L.P., Harbinger Capital Partners Master Fund I, Ltd. (as applicable) and
Harbinger Capital Partners Special Situations Fund, L.P. (as applicable),
(iii) PNK Development 18, LLC, a Delaware limited liability company and a
subsidiary of Pinnacle Entertainment, Inc., a Delaware corporation (such
subsidiary, “Pinnacle”) and (iv) PNK Development 31, LLC, a Delaware limited
liability company and a subsidiary of Pinnacle Entertainment, Inc., and is being
entered into in order to amend (a) the Third Amended and Restated Shareholders
Agreement dated as of May 24, 2013 (the “Shareholders Agreement”), as amended on
November 21, 2013, by and among the parties and (b) the Conversion Agreement (as
herein below defined).

WHEREAS:

 

A. The Company, Harbinger II S.à r.l. and Global Opportunities Breakaway Ltd.
entered into a Convertible Loan Agreement dated as of January 17, 2014 (the
“January 2014 Loan Agreement”); and

 

B. The parties wish to amend the Shareholders Agreement and the Conversion
Agreement to, inter alia, provide Pinnacle with lookback protection with respect
to the January 2014 Loan Agreement.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Shareholders Agreement.

 

2. Amendments to the Shareholders Agreement.

 

(a) Section 6.1(a)(vi) of the Shareholders Agreement is hereby deleted in its
entirety and replaced with the following:

“(vi) issue or sell any capital stock of any class or series or any other
securities of the Company, or issue or grant any warrants, rights or options, or
securities that are exchangeable for, or convertible into, shares of the
Company’s capital stock, except for security issuances resulting from rights
granted as of the date hereof or contemplated herein (including without
limitation, (A) the grant or exercise of (1) the Pinnacle Option, (2) the
Backstop Warrants, (3) the May 2013 Warrants, (4) the Alternate May 2013
Warrants, (5) the November 2013 Warrants, (6) the Alternate November 2013
Warrants, (7) the January 2014 Warrants, (8) the Alternate January 2014 Warrants
or (9) the Pinnacle Backstop Warrants or Alternate Backstop Warrants, (B) top-up
issuances pursuant to the 2011 Harbinger Subscription Agreement or the Pinnacle
Subscription Agreement, (C) the issuance, sale, grant, exercise, conversion or
exchange of securities pursuant to any Future Funding or Replacement Funding,
(D) the exercise of options or warrants



--------------------------------------------------------------------------------

outstanding as of the date hereof or (E) the conversion of convertible
securities outstanding as of the date hereof);”

 

(b) Section 6.4(e) (Zero Consideration Issuance Protection Rights) of the
Shareholders Agreement is hereby deleted in its entirety and replaced with the
following:

“(e) Zero Consideration Issuance Protection Rights. Harbinger, on behalf of
itself and its Entity Affiliates, agrees that any Harbinger Zero Consideration
Rights shall terminate and be of no further force or effect upon (i) the
consummation of a Qualified IPO, unless and to the extent that Harbinger and
Pinnacle mutually agree in writing that such rights should not be terminated
upon the consummation thereof, or (ii) the conversion of all Series V Preferred
Shares and Class VI Preferred Shares in a Qualifying Conversion. Harbinger, on
behalf of itself and its Entity Affiliates, further agrees that (i) neither the
issuance nor exercise of the Pinnacle Option, any Pinnacle Backstop Warrant, any
Additional Backstop Warrant, any Alternate Backstop Warrant, any May 2013
Warrant, any Alternate May 2013 Warrant, any November 2013 Warrant, any
Alternate November 2013 Warrant, any January 2014 Warrant or any Alternate
January 2014 Warrant is a zero consideration issuance and (ii) neither such
issuance or such exercise shall give rise to any anti-dilution adjustment, zero
consideration adjustment or other similar anti-dilution or zero consideration
equity adjustment or equity issuance rights in favor of Harbinger or any of its
Entity Affiliates.”

 

(c) Section 6.7 (Related Provisions) of the Shareholders Agreement is hereby
deleted in its entirety and replaced with the following:

“(a) In case the Company shall propose (i) to pay any dividend, make any
interest payment or other payment or distribution in respect of any Backstop
Advances, Additional Backstop Warrants, May 2013 Advances, May 2013 Warrants,
November 2013 Advances, November 2013 Warrants, January 2014 Advances, January
2014 Warrants, Common Shares or Class VII Non-Voting Shares, in cash or in any
form other than additional Securities (excluding interest accruals contemplated
by the Backstop Loan Agreement, the May 2013 Loan Agreement, the November 2013
Loan Agreement and the January 2014 Loan Agreement), (ii) any repurchase,
retirement, redemption, refinancing, exchange, conversion or other similar
action with respect to any Backstop Advances, Additional Backstop Warrants, May
2013 Advances, May 2013 Warrants, November 2013 Advances, November 2013
Warrants, January 2014 Advances, January 2014 Warrants, Common Shares or Class
VII Non-Voting Shares, (iii) to effect any reclassification or capital
reorganization, (iv) to effect any consolidation, merger or sale, organic
change, transfer or other disposition of all or substantially all of its
property, assets or business, or (v) to effect the liquidation, dissolution or
winding up of the Company, then in each such case, at least twenty (20) Business
Days before such action, the Company shall deliver to Pinnacle a written notice
of such proposed action, which shall specify the date on which a record is to be
taken for the purposes of such dividend, interest or other payment or
distribution or rights, or the date on which such repurchase, retirement,
redemption, exchange, conversion or other similar action, refinancing,
reclassification, reorganization, consolidation, merger, sale, organic change,
transfer, disposition, liquidation, dissolution, or winding up is to take place
and the date of participation therein by the holders of any Backstop Advances,
Additional Backstop Warrants, May 2013 Advances, May 2013 Warrants, November
2013 Advances, November 2013 Warrants, January 2014 Advances, January 2014
Warrants, Common Shares or Class VII Non-Voting Shares, if any such date is to
be fixed, and shall also set forth such facts with respect thereto as shall be
reasonably necessary to indicate the effect of such action on any Backstop
Advances, Additional Backstop Warrants, May 2013 Advances, May 2013 Warrants,
November 2013 Advances, November 2013 Warrants, January 2014 Advances, January
2014 Warrants, Common Shares or Class VII Non-Voting Shares.

(b) In case Harbinger or its Entity Affiliates shall propose to sell, transfer
or otherwise dispose of all or a portion of its Backstop Advances, Additional
Backstop Warrants, May 2013 Advances, May 2013 Warrants, November 2013 Advances,
November 2013 Warrants, January 2014 Advances or January 2014 Warrants, then in
each such case, at least twenty-five (25) Business Days before such action,
Harbinger shall deliver to Pinnacle a written notice of such proposed action.
This twenty-five (25) Business Day

 

- 2 -



--------------------------------------------------------------------------------

notice period shall run concurrently with the time periods set forth in the
various Transfer related provisions set forth in Article 3.

(c) The Company shall take all such action as may reasonably be required to give
effect to any assignment undertaken in accordance with this Section 6.7, the
Backstop Loan Agreement, the relevant Additional Backstop Warrants, the May 2013
Loan Agreement, the relevant May 2013 Warrants, the November 2013 Loan
Agreement, the relevant November 2013 Warrants, the January 2014 Loan Agreement
and the relevant January 2014 Warrants.

(d) For purposes of clarity, Pinnacle’s right to acquire Backstop Assets, May
2013 Assets, November 2013 Assets and January 2014 Assets from Harbinger and its
Entity Affiliates shall be governed by Section 6.5, Section 6.6, Section 6.7,
Section 6.8 (in the case of Backstop Assets), Section 6.11 and Section 6.12, and
not Section 6.2 of this Agreement.”

 

(d) The following section is added to Article 6 (Consent Rights and Additional
Covenants) of the Shareholders Agreement as the new section 6.12 (January 2014
Loan Agreement Lookback Protection):

“Section 6.12 January 2014 Loan Agreement Lookback Protection

(a) During the January 2014 Lookback Period, Pinnacle (together with its Entity
Affiliates) shall have the right to require each January 2014 Subscriber to
assign to Pinnacle up to the January 2014 Proportionate Amount of all January
2014 Advances made by, or for and on behalf of, such January 2014 Subscriber as
calculated below:

(i) up to but not including the First January 2014 Anniversary, Pinnacle
(together with its Entity Affiliates) shall have the right, by delivering
written notice to the Harbinger Agent, to require each January 2014 Subscriber
to assign to Pinnacle up to the January 2014 Proportionate Amount of all January
2014 Advances made by, or for and on behalf of, such January 2014 Subscriber;
and

(ii) from the First January 2014 Anniversary up to and including the Third
January 2014 Anniversary, Pinnacle (together with its Entity Affiliates) shall
have the right, by delivering written notice to the Harbinger Agent, to require
each January 2014 Subscriber to assign to Pinnacle up to the Sliding
Proportionate January 2014 Amount of all January 2014 Advances made by, or for
and on behalf of, such January 2014 Subscriber. For purposes of this subsection,
the “Sliding Proportionate January 2014 Amount” means an amount determined by
multiplying (A) the January 2014 Proportionate Amount by (B) the quotient
obtained by dividing (1) the total number of days between (and including)
(x) the date of exercise of Pinnacle’s right to purchase the Sliding
Proportionate January 2014 Amount and (y) the Third January 2014 Anniversary, by
(2) seven hundred and thirty (730). Such adjustment to the January 2014
Proportionate Amount in arriving at the Sliding Proportionate January 2014
Amount shall be referred to as the “Sliding January 2014 Adjustment”.

(b) Solely for purposes of this Section 6.12:

(i) the “January 2014 Proportionate Amount” applicable to an assignment to
Pinnacle and its Entity Affiliates pursuant to this Section 6.12 of a portion of
all January 2014 Advances made by, or for and on behalf of, a January 2014
Subscriber shall equal:

 

  (A) twenty-seven percent (27%), multiplied by

 

  (B) the amount of all such January 2014 Advances, net of any repayments or
prepayments thereon.

 

- 3 -



--------------------------------------------------------------------------------

(c) In the event of a sale, transfer or other disposition by a January 2014
Subscriber of all or any portion the January 2014 Advances, the January 2014
Warrants or all or any portion of its commitment under the January 2014 Loan
Agreement to make a January 2014 Advance (the January 2014 Advances, the January
2014 Warrants, such commitment under the January 2014 Loan Agreement to make a
January 2014 Advance and any January 2014 PIK Securities are each referred to
herein as a “January 2014 Asset” and, collectively, as the “January 2014
Assets”) to an unaffiliated third party which would cause such January 2014
Subscriber to hold less than twenty-seven percent (27%) of its original interest
in any January 2014 Asset (the “Minimum January 2014 Retained Original
Interest”), such transferee shall, as a condition to the completion of such
sale, transfer or other disposition, assume the obligations of such January 2014
Subscriber hereunder, provided, however, only in respect of such portion of the
percentage of the January 2014 Asset so acquired by the transferee as relates to
the shortfall in such January 2014 Subscriber’s Minimum January 2014 Retained
Original Interest; provided, however that in the event of a sale, transfer or
other disposition by a January 2014 Subscriber of all or any portion a January
2014 Asset to Harbinger or any of its Entity Affiliates, such transferee shall,
as a condition to the completion of such sale, transfer or other disposition,
assume the obligations of a January 2014 Subscriber hereunder related to the
percentage of the January 2014 Asset so acquired; provided, further that the
required assumption of the obligations of a January 2014 Subscriber under this
Section 6.12(c) shall not apply in the case of a sale, transfer or other
disposition by a January 2014 Subscriber to Pinnacle or its Entity Affiliates.
An assumption of the obligations by a transferee as set forth in and required by
this Section 6.12(c) shall be in writing in a form reasonably satisfactory to
Pinnacle. For the avoidance of doubt, the obligation of a transferor to ensure
that a transferee of a January 2014 Asset becomes subject to this
Section 6.12(c) and assumes the obligations hereunder relating to such January
2014 Asset shall apply to successive sales, transfers and other dispositions of
such January 2014 Asset and to subsequent transferors and transferees thereof,
except in the case of a transfer to Pinnacle or its Entity Affiliates.

(d) The purchase price payable by Pinnacle (or its Entity Affiliates purchasing
a part of a January 2014 Advance) to a January 2014 Subscriber for an assignment
of a part of a January 2014 Advance under this Section 6.12 shall be an amount
equal to one hundred percent (100%) of the original principal amount of the
portion of such January 2014 Advance being assigned, net of any repayments or
prepayments received by such January 2014 Subscriber as of immediately prior to
the effective time of such assignment to Pinnacle or its Entity Affiliates. Such
assignment shall exclude any and all accrued but unpaid interest on the original
principal amount of such January 2014 Advance so assigned up to (but not
including) the date of such assignment, which excluded interest shall continue
to be payable by the Company to that January 2014 Subscriber.

(e) The parties shall consummate such assignment (including the assignments of
January 2014 Warrants contemplated by Section 6.12(f) and of January 2014 PIK
Securities contemplated by Section 6.12(g)) by a January 2014 Subscriber to
Pinnacle on a Business Day within fifteen (15) Business Days of the giving of
such written notice of exercise by Pinnacle to the Harbinger Agent. The
assigning January 2014 Subscriber or Pinnacle shall deliver to the Company the
fully executed document(s) pursuant to which such assignment was effected,
together with all information reasonably required by the Company to determine
the appropriate future payments to be made by the Company to the assigning
January 2014 Subscriber and Pinnacle in respect of such January 2014 Advance.

(f) The right of Pinnacle (together with its Entity Affiliates) to require an
assignment from each January 2014 Subscriber of a part of all January 2014
Advances made by, or for and on behalf of, such January 2014 Subscriber pursuant
to this Section 6.12 shall include the right of Pinnacle to acquire from each
January 2014 Subscriber on the date of such assignment, at no additional cost to
Pinnacle, subject to compliance with Applicable Laws, the January 2014 Warrants
issued to such January 2014 Subscriber covering the number of Common Shares
equal to:

 

  (i) (A) the number of Common Shares covered by such January 2014 Warrant, in
the aggregate, originally issued to such January 2014 Subscriber (as such number
of Common Shares may be adjusted pursuant to the terms of such January 2014
Warrant), multiplied by

 

- 4 -



--------------------------------------------------------------------------------

  (B) twenty-seven percent (27%);

(ii) multiplied by (1) the portion of the January 2014 Advance(s) acquired by
Pinnacle (and/or its Entity Affiliates) from such January 2014 Subscriber,
divided by (2) the maximum portion of the January 2014 Advances that Pinnacle
(and its Entity Affiliates) are entitled to acquire from such January 2014
Subscriber pursuant to Section 6.12(a) as of the date of such assignment (and
for the avoidance of doubt, Pinnacle and its Entity Affiliates shall remain
entitled to acquire such January 2014 Warrants covering their full entitlement
of Common Shares notwithstanding any repayment or prepayment of the associated
January 2014 Advance);

(iii) multiplied by the Sliding January 2014 Adjustment, if and as applicable;

provided, however, that, such January 2014 Warrants shall be assigned to
Pinnacle and/or its Entity Affiliates notwithstanding that such assigned January
2014 Warrants have been exercised by the relevant January 2014 Subscriber in
part prior to such assignment, and Pinnacle and/or its Entity Affiliates shall
have the benefit of all remaining rights of such assigned January 2014
`Warrants.

For the avoidance of doubt, any sales, transfers or other dispositions by
Harbinger of any January 2014 Advances or January 2014 Warrants to any Persons
other than Pinnacle and its Entity Affiliates shall not reduce the amount of
January 2014 Warrants that Pinnacle or its Entity Affiliates are entitled to
acquire pursuant to this Section 6.12(f).

(g) The right of Pinnacle (together with its Entity Affiliates) to purchase a
part of a January 2014 Advance together with a portion of the January 2014
Warrants under this Section 6.12 shall include the right of Pinnacle (together
with its Entity Affiliates) to acquire from Harbinger and its Entity Affiliates,
at the time of its purchase of a portion of such January 2014 Advance and
associated January 2014 Warrants, at a purchase price and on the timing set
forth below, all Securities (other than the January 2014 Warrants themselves,
which shall be included in the assignment of such January 2014 Advance and other
than Common Shares issued upon exercise of the January 2014 Warrants not in
contravention of the terms of this Agreement) received by, or accrued in favour
of, Harbinger and its Entity Affiliates in respect of such January 2014 Advance
or January 2014 Warrants as dividends (including, without limitation, accrued
but undeclared dividends) or other payments or distributions (excluding interest
(whether paid or accrued and unpaid) on such January 2014 Advance up to (but not
including) the date of such purchase by Pinnacle (or its Entity Affiliates))
since the time Harbinger and/or its Entity Affiliates made such January 2014
Advance (the “January 2014 PIK Securities”).

(h) Pinnacle shall pay the consideration for January 2014 PIK Securities by
issuing one or more promissory notes to Harbinger or its applicable Entity
Affiliate:

(i) with an aggregate principal amount equal to the value of the January 2014
PIK Securities;

(ii) bearing no interest;

(iii) with the term (with payment in full being due on the last day of the term)
being a period of time equal to the earliest to occur of (A) five (5) years,
(B) a bona fide sale by Pinnacle of such January 2014 PIK Securities to an
unaffiliated third party, or any other liquidity event involving such January
2014 PIK Securities in which cash is received in full satisfaction of such
January 2014 PIK Securities (including, but not limited to, a redemption in full
for cash of such January 2014 PIK Securities by the Company), or (C) a bona fide
sale by Harbinger or its Entity Affiliates of all, but not less than all, of the
January 2014 Advances related to the January 2014 PIK Securities by Harbinger or
its Entity Affiliates to an unaffiliated third party, or any other liquidity
event involving such January 2014 Advances in which cash is received in full
satisfaction of such January

 

- 5 -



--------------------------------------------------------------------------------

2014 PIK Securities (including, but not limited to, a repayment in full for cash
of such January 2014 Advances by the Company and termination of any further
obligation to lend with respect thereto); and

(iv) which shall be secured by a first priority security interest, in form and
substance reasonably satisfactory to Harbinger, in the January 2014 PIK
Securities.

(i) Each January 2014 Subscriber agrees, upon any exercise by Pinnacle or its
Entity Affiliates of their right to acquire any January 2014 Assets of such
January 2014 Subscriber, to transfer and assign good and marketable title to the
relevant January 2014 Assets held by such January 2014 Subscriber to Pinnacle or
its Entity Affiliates free and clear of any Liens. In the event that upon such
exercise, in Pinnacle’s reasonable determination, a January 2014 Subscriber is
not able to assign good and marketable title to any relevant January 2014 Asset
to Pinnacle or its Entity Affiliates free and clear of Liens (such subscriber in
such case, a “Proposed January 2014 Subscriber Transferor”), then in addition to
all other remedies at law and/or in equity that Pinnacle and/or its Entity
Affiliates may have against such Proposed January 2014 Subscriber Transferor,
upon Pinnacle’s written notice to the Company (which notice shall state that
Pinnacle had attempted to acquire January 2014 Assets from such Proposed January
2014 Subscriber Transferor identified in such notice in accordance with
Section 6.12(a) and Section 6.12(f)), the following transactions shall be
consummated so as to afford Pinnacle, to the maximum extent possible, the full
benefit of its rights under Section 6.12:

(i) Pinnacle and/or its Entity Affiliates shall lend and the Company shall
borrow from Pinnacle and/or its Entity Affiliates, on substantially the same
terms and conditions as the January 2014 Advance (including with respect to
maturity, interest rate and other terms), a principal amount equal to the
portion of the Payment Amount (as such term is defined in the January 2014 Loan
Agreement) of the January 2014 Advance that Pinnacle and/or its Entity
Affiliates sought to acquire from such Proposed January 2014 Subscriber
Transferor (such loan, an “Alternate January 2014 Loan”), which shall be
recorded as set forth in the January 2014 Loan Agreement and have the same
effect as if Pinnacle or such Entity Affiliate had received an assignment of a
portion of a January 2014 Advance from the Proposed January 2014 Subscriber
Transferor as the January 2014 Subscriber under Section 6.12(a);

(ii) the Company agrees to apply all the cash proceeds of the Alternate January
2014 Loan promptly to prepay to such Proposed January 2014 Subscriber Transferor
its respective portion of such January 2014 Advance that Pinnacle and/or its
Entity Affiliates had intended to acquire from such Proposed January 2014
Subscriber Transferor;

(iii) the holder of an Alternate January 2014 Loan shall be entitled to its
proportionate interest in all of the benefits and security afforded to the
January 2014 Subscribers under and pursuant to the January 2014 Loan Agreement.
The Company, Harbinger and each of Harbinger’s relevant Entity Affiliates agree
to execute and deliver all instruments and agreements, and to consent to such
registrations, as may be required in the opinion of Pinnacle, acting reasonably,
to properly entitle Pinnacle to all of the rights it would otherwise have been
entitled to receive as if the January 2014 Assets referable to the January 2014
Advance, as replaced by the Alternate January 2014 Loan, were assigned to
Pinnacle by such Proposed January 2014 Subscriber Transferor;

(iv) the number of Common Shares covered by the January 2014 Warrant of such
Proposed January 2014 Subscriber Transferor shall be automatically reduced, and
without requirement of any action on the part of such Proposed January 2014
Subscriber Transferor, by the number of Common Shares that would have been
covered by such January 2014 Warrant (or portion thereof) assigned to Pinnacle
and/or its Entity Affiliates pursuant to Section 6.12(f), and the Company shall
notify such Proposed January 2014 Subscriber Transferor of the calculation of
such reduction, which calculation shall be conclusive absent manifest error;

 

- 6 -



--------------------------------------------------------------------------------

(v) the Company agrees to and shall issue a warrant or warrants (each, an
“Alternate January 2014 Warrant”) to Pinnacle or its Entity Affiliates, in form
and substance substantially identical to the form of January 2014 Warrant issued
to such Proposed January 2014 Subscriber Transferor (excluding any of the
provisions as shall not be applicable to Pinnacle and its Entity Affiliates
including, without limitation, any restriction on exercise and any automatic
reduction in the shares covered by such warrant relating to PNK Prepayments)
covering the number of Common Shares covered by January 2014 Warrants Pinnacle
and/or its Entity Affiliates sought to acquire from such Proposed January 2014
Subscriber Transferor under Section 6.12(f). An Alternate January 2014 Warrant
shall be a January 2014 Warrant for all purposes of this Agreement as if
Pinnacle or such Entity Affiliate had received an assignment of all or a portion
of a January 2014 Warrant from a January 2014 Subscriber under Section 6.12(f);
and

(vi) for greater clarity, the references to “Proposed January 2014 Subscriber
Transferor” in this Section 6.12(i) shall not include Pinnacle and/or its Entity
Affiliates.

(j) Each January 2014 Subscriber agrees that, during the January 2014 Lookback
Period, it shall not exercise any January 2014 Warrant it holds with respect to
more than:

(i) the number of such January 2014 Subscriber’s original Common Share
Entitlement then exercisable under such January 2014 Warrant, for the January
2014 Tranche in respect of such issued January 2014 Warrant (as adjusted
pursuant to the terms of such January 2014 Warrant); minus

(ii) the product of:

(A) twenty-seven percent (27%) of such January 2014 Subscriber’s original Common
Share Entitlement then exercisable under such January 2014 Warrant, for the
January 2014 Tranche in respect of such issued January 2014 Warrant (as adjusted
pursuant to the terms of such January 2014 Warrant); multiplied by

(B) the Sliding January 2014 Adjustment, if and as applicable,

(the “January 2014 Unreserved Lookback Amount”).

Any attempted exercise by such January 2014 Subscriber of any portion of such
January 2014 Warrant as relates to more than the January 2014 Unreserved
Lookback Amount shall be null and void, of no force or effect whatsoever, and
shall not be honoured by the Company.

(k) For purposes of this Section 6.12, in the event that a January 2014
Subscriber assigns or transfers all or any portion of its commitment under the
January 2014 Loan Agreement to make a January 2014 Advance (other than to
Pinnacle), the assigning or transferring January 2014 Subscriber and the
assignee or transferee of such commitment (other than Pinnacle) shall be treated
as one and the same January 2014 Subscriber, including without limitation for
purposes of the calculations contemplated by this Section 6.12 and for purposes
of the obligation to transfer January 2014 Assets to Pinnacle should Pinnacle
exercise its right to acquire January 2014 Assets as contemplated herein.”

 

(e) The following definitions are added to section 7.1 (Certain Definitions) of
the Shareholders Agreement in the appropriate alphabetical order:

“Alternate January 2014 Loan” has the meaning set forth in Section 6.12(i)(i).

“Alternate January 2014 Warrant” has the meaning set forth in
Section 6.12(i)(v).

 

- 7 -



--------------------------------------------------------------------------------

“First January 2014 Anniversary” means, with respect any January 2014
Subscriber, the first anniversary of the earlier of (a) the later of (i) the
January 2014 Second Advance Date and (ii) the date such January 2014 Subscriber
completes its funding under and pursuant to the January 2014 Loan Agreement and
(b) the date upon which the Company terminates the obligation to make all or any
remaining portion of the January 2014 Advance(s) that have not been advanced by,
or for and on behalf of, such January 2014 Subscriber as if that date, whether
unilaterally or with the written agreement of such January 2014 Lender.

“January 2014 Advance” means a loan advance completed by a January 2014
Subscriber to the Company pursuant to the terms of the January 2014 Loan
Agreement.

“January 2014 Asset” has the meaning set forth in Section 6.12(c).

“January 2014 Breakaway Warrants” means the aggregate entitlement of Global
Opportunities Breakaway Ltd. under the warrant certificate(s) issued by the
Company to Global Opportunities Breakaway Ltd. from time to time pursuant to
section 3.2 of the January 2014 Loan Agreement, upon exercise of the warrants
evidenced thereby, to a number of Common Shares up to the aggregate Common Share
Entitlement(s) contained therein.

“January 2014 Harbinger Warrants” means the aggregate entitlement of Harbinger
II S.à r.l. under the warrant certificate(s) issued by the Company to Harbinger
II S.à r.l. from time to time pursuant to section 3.2 of the January 2014 Loan
Agreement, upon exercise of the warrants evidenced thereby, to a number of
Common Shares up to the aggregate Common Share Entitlement(s) contained therein.

“January 2014 Loan Agreement” means the Convertible Loan Agreement dated
January 17, 2014, by and among the Company and the January 2014 Subscribers, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“January 2014 Lookback Period” means the period commencing on January 17, 2014,
and ending on the third anniversary of the January 2014 Second Advance Date,
provided that such period as it applies to each January 2014 Subscriber shall be
extended by any Funding Default Period referable to such January 2014
Subscriber.

“January 2014 PIK Securities” has the meaning set forth in Section 6.12(g).

“January 2014 Proportionate Amount” has the meaning set forth in
Section 6.12(b)(i).

“January 2014 Second Advance Date” has the meaning ascribed to the term “Second
Advance Date” in the January 2014 Loan Agreement.

“January 2014 Subscriber” means (a) each of Harbinger II S.à r.l. and Global
Opportunities Breakaway Ltd. and (b) any Entity Affiliate of Harbinger II S.à
r.l. or Global Opportunities Breakaway Ltd. who becomes a party to the January
2014 Loan Agreement in connection with its assumption of a portion of one or
more January 2014 Advances.

“January 2014 Tranche” has the meaning ascribed to the term “Tranche” in the
January 2014 Loan Agreement.

“January 2014 Unreserved Lookback Amount” has the meaning set forth in
Section 6.12(j).

“January 2014 Warrants” means the January 2014 Harbinger Warrants and the
January 2014 Breakaway Warrants, and, if issued, the Alternate January 2014
Warrants referable to such.

“Minimum January 2014 Retained Original Interest” has the meaning set forth in
Section 6.12(c).

“Proposed January 2014 Subscriber Transferor” has the meaning set forth in
Section 6.12(i).

 

- 8 -



--------------------------------------------------------------------------------

“Sliding January 2014 Adjustment” has the meaning set forth in
Section 6.12(a)(ii).

“Sliding Proportionate January 2014 Amount” has the meaning set forth in
Section 6.12(a)(ii).

“Third January 2014 Anniversary” means, with respect to any January 2014
Subscriber, the third anniversary of the earlier of (a) the later of (i) the
January 2014 Second Advance Date and (ii) the date such January 2014 Subscriber
completes its funding under and pursuant to the January 2014 Loan Agreement and
(b) the date upon which the Company terminates the obligation to make all or any
remaining portion of the January 2014 Advance(s) that have not been advanced by,
or for and on behalf of, such January 2014 Subscriber as of that date, whether
unilaterally or with the written agreement of such January 2014 Subscriber.”

 

(f) The definition of “Fully Diluted Basis” in section 7.1 (Certain Definitions)
of the Shareholders Agreement is hereby deleted in its entirety and replaced
with the following:

“Fully Diluted Basis” means the aggregate number of Common Shares and Class VII
Non-Voting Shares, assuming the issuance, conversion or exercise (as the case
may be) into Common Shares and Class VII Non-Voting Shares of any and all
options (including the vested portion of such options, including the Pinnacle
Option, but excluding any unvested portion of such options, including the
Pinnacle Option), warrants (but excluding any outstanding warrants, including
any outstanding May 2013 Minimum Warrants, May 2013 Primary Warrants, November
2013 Warrants and January 2014 Warrants to the extent not yet exercisable on the
date of any relevant determination of the number of Common Shares and Class VII
Non-Voting Shares on a “Fully Diluted Basis”) and convertible or exchangeable
securities issued by the Company (including without limitation the Common Shares
underlying the Series V Special Shares and the Class VI Shares, but excluding
the November 2013 Advances and the January 2014 Advances), in accordance with
their respective terms.”

 

(g) The definition of “Funding Default Period” in section 7.1 (Certain
Definitions) of the Shareholders Agreement is hereby deleted in its entirety and
replaced with the following:

“Funding Default Period” means (a) with respect to any Backstop Lender and as to
any Backstop Advance it is required to make under and pursuant to the Backstop
Loan Agreement, the period commencing as of the date such Backstop Lender was
required to make such Backstop Advance, (b) with respect to any May 2013 Lender
and as to any May 2013 Advance it is required to make under and pursuant to the
May 2013 Loan Agreement, the period commencing as of the date of such May 2013
Lender was required to make such May 2013 Advance and ending as of the date such
May 2013 Lender makes such May 2013 Advance and (c) with respect to any January
2014 Subscriber and as to any January 2014 Advance it is required to make under
and pursuant to the January 2014 Loan Agreement, the period commencing as of the
date of such January 2014 Subscriber was required to make such January 2014
Advance and ending as of the date such January 2014 Subscriber makes such
January 2014 Advance.”

 

(h) The definition of “November 2013 Proportionate Amount” in section 7.1
(Certain Definitions) of the Shareholders Agreement is hereby deleted in its
entirety and replaced with the following:

“November 2013 Proportionate Amount” has the meaning set forth in Section
6.11(b)(i).”

 

(i) The definition of “PNK Prepayment” in section 7.1 (Certain Definitions) of
the Shareholders Agreement is hereby deleted in its entirety and replaced with
the following:

“PNK Prepayment” has the meaning set forth in the Backstop Loan Agreement, the
May 2013 Loan Agreement, the November 2013 Loan Agreement and the January 2014
Loan Agreement, as the context may require.”

 

- 9 -



--------------------------------------------------------------------------------

3. Amendments to the Conversion Agreement.

 

(a) The definition of “Aggregate Share Entitlement” in section 1.1 (Definitions)
of the Conversion Agreement is hereby deleted in its entirety and replaced with
the following:

““Aggregate Share Entitlement” means, in respect of Pinnacle as of the
Conversion Date, the aggregate of (a) the number of Common Shares held by
Pinnacle as registered holder, (b) the number of Common Shares to which Pinnacle
is entitled upon the full exercise of the vested portion of the Pinnacle Option,
(c) the number of Common Shares to which Pinnacle is entitled upon the full
conversion (pursuant to this Agreement) of the Series V Special Shares held by
Pinnacle, (d) the number of Common Shares to which Pinnacle is entitled upon the
full conversion (pursuant to this Agreement) of the Class VI Preferred Shares,
(e) the number of Common Shares to which Pinnacle is entitled upon the full
exercise of the Pinnacle Warrants and (f) the number of Common Shares that
Pinnacle will receive upon the full conversion (pursuant to this Agreement) of
the Outstanding Loan it makes under the September 2013 Loan Agreement; but,
excluding, for the avoidance of doubt, any Common Shares which Pinnacle holds or
to which Pinnacle becomes entitled by reason of the exercise of its lookback
rights pursuant to section 2.4 of the May 2013 Loan Agreement, section
6.2(b)(ii)(B), section 6.5, section 6.6, section 6.11 and /or section 6.12 of
the Third Amended and Restated Shareholders Agreement, as the case may be.”

4. No Other Changes. Except as set forth in this Amendment, the Shareholders
Agreement and the Conversion Agreement shall remain in full force and effect
without any further changes or modifications.

5. Amendments Apply to the Fourth Amended and Restated Shareholders Agreement
attached to the Conversion Agreement. In addition to the amendments to the
Shareholders Agreement made by those certain Amendments to the Third Restated
Shareholders Agreement and Conversion Agreement, dated November 21, 2013, the
parties acknowledge and agree that the amendments set forth in Section 2
(Amendments to the Shareholders Agreement) of this Amendment shall apply to the
form of the Fourth Amended and Restated Shareholders Agreement attached as
Schedule “C” to the Conversion Agreement dated September 23, 2013, as amended on
November 21, 2013, by and among the Company, Harbinger II S.à r.l., Credit
Distressed Blue Line Master Fund, Ltd., Harbinger Capital Partners Master Fund
I, Ltd., Harbinger Capital Partners Special Situations Fund, L.P., Harbinger
China Dragon Intermediate Fund, LP, Global Opportunities Breakaway Ltd., Blue
Line ACDL, Inc., Breakaway ACDL, Inc., Pinnacle and PNK Development 31, LLC (the
“Conversion Agreement”), to the extent applicable and with such reasonable
changes as may be required to give effect to the intent hereof and thereof,
including without limitation the inclusion of provisions set forth in
Section 2(d) of this Amendment to the extent of any portion of the January 2014
Advances that has not been converted into Common Shares and the inclusion of
provisions substantially identical to section 6.6 of such form of Fourth Amended
and Restated Shareholders Agreement applicable to January 2014 Advances in
respect and to the extent of any portion of the January 2014 Advances that has
been converted into Common Shares from and after the Conversion Date (as defined
in the Conversion Agreement).

6. Governing Law. This Amendment shall be deemed to be made in, and in all
respects shall be interpreted, construed and governed by and in accordance with
the laws of the Province of British Columbia and the federal laws of Canada
applicable therein without regard to any conflict of law principles thereof that
would result in the application of the laws of any other jurisdiction. Each
party submits to the exclusive jurisdiction of the Supreme Court of the Province
of British Columbia for the purposes of all legal actions and proceedings
arising out of or relating to this Amendment.

 

- 10 -



--------------------------------------------------------------------------------

7. Headings. The headings are for convenience only, do not form a part of this
Amendment and are not intended to interpret, define or limit the scope, extent
or intent of this Amendment or any of its provisions.

8. Further Assurances. Each party will execute and deliver such further
agreements and other documents and do such further acts and things as the other
party reasonably requests to evidence, carry out or give full force and effect
to the intent of this Amendment.

9. Counterparts. This Amendment may be executed in as many counterparts as may
be necessary and may be delivered by facsimile or electronically transmitted and
each such counterpart will be deemed to be an original and such counterparts
together will constitute one and the same instrument.

[Remainder of Page Left Intentionally Blank]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties, intending to be legally bound, have executed and
delivered this Amendment as of the date first referenced above.

 

ASIAN COAST DEVELOPMENT

(CANADA) LTD.

    HARBINGER II S.À R.L.

Per:

 

/s/ Stephen H. Shoemaker

    Per:  

/s/ Lorenzo Barcaglioni

Name:

      Name:   Lorenzo Barcaglioni

Title:

      Title:         Per:  

/s/ Keith M. Hladek

      Name:         Title:  

BLUE LINE ACDL, INC.

    BREAKAWAY ACDL, INC.

Per:

 

/s/ Keith M. Hladek

    Per:  

/s/ Keith M. Hladek

Name:

Title:

     

Name:

Title:

 

HARBINGER CHINA DRAGON

INTERMEDIATE FUND, L.P., By: Harbinger

Capital Partners II LP, its investment manager

   

CREDIT DISTRESSED BLUE LINE MASTER

FUND, LTD., By: Harbinger Capital Partners II

LP, its investment manager

Per:

 

/s/ Keith M. Hladek

    Per:  

/s/ Keith M. Hladek

Name:

      Name:  

Title:

      Title:  

GLOBAL OPPORTUNITIES BREAKAWAY

LTD., By: Harbinger Capital Partners II LP, its

investment manager

    PNK DEVELOPMENT 18, LLC

Per:

 

/s/ Keith M. Hladek

    Per:  

/s/ Carlos Ruisanchez

Name:

      Name:   Carlos Ruisanchez

Title:

      Title:   Chief Financial Officer, Treasurer

[Signature Page- Second Amendment to the Third Amended and Restated Shareholders
Agreement and Conversion Agreement]



--------------------------------------------------------------------------------

PNK DEVELOPMENT 31, LLC

Per:

 

/s/ Carlos Ruisanchez

Name:

  Carlos Ruisanchez

Title:

 

Executive Vice President,

Chief Financial Officer and Treasurer

[Signature Page- Second Amendment to the Third Amended and Restated Shareholders
Agreement and Conversion Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the following parties, intending to be legally bound, have
executed and delivered this Amendment as to the Conversion Agreement only as of
the date first referenced above.

 

HARBINGER CAPITAL PARTNERS

MASTER FUND I, LTD., By: Harbinger

Capital Partners LLC, its investment manager

   

HARBINGER CAPITAL PARTNERS

SPECIAL SITUATIONS FUND, L.P., By:

Harbinger Capital Partners LLC, its investment

manager

Per:  

/s/ Keith M. Hladek

    Per:  

/s/ Keith M. Hladek

Name:

Title:

     

Name:

Title:

 

 

 

 

[Signature Page- Second Amendment to the Third Amended and Restated Shareholders
Agreement and Conversion Agreement]